Case 3:20-cr-00011-NKM-JCH Document 37 Filed 09/09/20 Page 1 of 2 Pageid#: 157


                                    IN THE UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF VIRGINIA
                                         CHARLOTTESVILLE DIVISION

                           CRIMINAL MINUTES – VIDEO GUILTY PLEA HEARING

 Case No.: 3:20CR00011-001                   Date: 9/9/2020

 Defendant: Agustin Alberto Lainez (Custody)                        Counsel: Erin Trodden (AFPD)

 PRESENT:         JUDGE:                     Norman K. Moon         TIME IN COURT: 2:00-2:20=20 MIN
                  Deputy Clerk:              Heidi N. Wheeler
                  Court Reporter:            JoRita Meyer
                  U. S. Attorney:            Heather Carlton
                  USPO:                      Brittany Warren
                  Case Agent:                Robbie Blake
                  Interpreter:

 PROCEEDINGS:

         Plea Agreement filed with court.
         Defendant advised of right to have U. S. District Judge accept plea. Defendant waives this right, and executes
         Consent to Allow U. S. Magistrate Judge to accept plea
         Defendant re-arraigned as to Counts One
         Defendant placed under oath. Court questions defendant regarding his/her physical and mental condition, and
         advises defendant of his/her rights, and the nature and possible consequences of plea.
         Court accepts plea of guilty.
         Guilty plea form executed and filed.
         Government summarizes evidence to support plea and rests.
         Court finds defendant guilty as charged in Counts One and enters judgment thereon.
         OR
         U. S. Magistrate Judge accepts plea of guilty to Counts enter counts to which defendant pled guilty and will
         recommend that the U. S. District Judge find the defendant guilty of said counts.

 DEFENDANT PLEADS:
 (list counts)


      DEF. #            GUILTY                NOT GUILTY             NOLO                       REMARKS
                One
         1

         2

         3

         4

         Court orders Presentence Report.
         Copy of Presentence Report not requested.
         Defendant to remain on bond.
         Defendant remanded to custody.
         Sentencing hearing scheduled for December 21, 2020 at 2:00 pm before Norman K. Moon.

 Additional Information:
 Court obtains consent to proceed by video and consent is signed.
Case 3:20-cr-00011-NKM-JCH Document 37 Filed 09/09/20 Page 2 of 2 Pageid#: 158
